Citation Nr: 0305219	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  02-07 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether an overpayment of Department of Veterans Affairs 
disability compensation benefits in the amount of $21,578.59 
was properly created to include the issue of waiver of 
recovery of the overpayment.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The appellant, the veteran's father, and the veteran 


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from October 1977 to April 
1985.  In July 2000, the St. Petersburg, Florida, Regional 
Office (RO) proposed to reduce the veteran's Department of 
Veterans Affairs (VA) disability compensation benefits to the 
amount payable for a 10 percent disability as of June 9, 1998 
in light of his recent felony conviction.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 2000 RO decision which effectuated the proposed 
reduction.  The appellant was subsequently informed in 
writing of the an overpayment of Department of Veterans 
Affairs (VA) disability compensation benefits in the amount 
of $21, 578.59 and her appeal and waiver rights.  In 
September 2000, the appellant requested waiver of an 
overpayment of VA disability compensation benefits in the 
amount of $21, 578.59.  The appellant has been represented 
throughout this appeal by the Paralyzed Veterans of America, 
Inc.  


FINDINGS OF FACT

1.  In April 1998, the veteran was convicted of multiple 
felonies.  

2.  The veteran has been confined to private treatment and 
care facilities at his own expense since his conviction.  

3.  The veteran has not been incarcerated in a federal, 
state, or local penal facility following his felony 
conviction.  

4.  The VA erroneously reduced the veteran's disability 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 5313; 38 C.F.R. § 3.665.  

5.  The issue of waiver of recovery of an overpayment of VA 
disability compensation benefits in the amount of $21,578.59 
is moot.  


CONCLUSION OF LAW

An overpayment of VA disability compensation benefits in the 
amount of $21,578.59 was improperly established.  38 U.S.C.A. 
§ 5313 (West 2002); 38 C.F.R. § 3.665 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of whether an overpayment of VA 
compensation benefits in the amount of $21,578.59 was 
properly created and waiver of recovery thereof, the Board 
observes that the VA has secured or attempted to secure all 
relevant documentation to the extent possible.  There remains 
no issue as to the substantial completeness of the 
appellant's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2002).  The 
appellant was afforded a hearing before a VA hearing officer.  
The hearing transcript is of record.  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  




I.  Creation of the Debt

A veteran who is incarcerated in a federal, state, or local 
penal institution in excess 
of 60 days for conviction of a felony committed after October 
7, 1980 and has a combined rating of 20 percent or more shall 
not be paid compensation in excess of the amount payable for 
a disability evaluated as 10 percent disabling beginning on 
the 61st day of incarceration.  38 U.S.C.A. § 5313 (West 
2002); 38 C.F.R.§ 3.665 (2002).  

The General Counsel of the VA has clarified that:

[The provisions of 38 U.S.C.A. § 5313 and 
38 C.F.R.§ 3.665] create a framework for 
determining when VA compensation and 
pension benefits should be withheld from 
individuals who are otherwise entitled to 
such benefits.  The statutes direct that 
compensation and pension benefits shall 
not be paid to any person who is 
incarcerated in a Federal, State, or 
local penal institution for a period in 
excess of sixty days for conviction of a 
felony (or a misdemeanor under § 1505).  
Therefore, in order for the statutory 
limitation to take effect and invoke 
withholding of compensation and pension 
benefits, four prerequisites must be 
established: incarceration, in a Federal, 
State, or local penal institution, in 
excess of 60 days, and for conviction of 
a felony (or misdemeanor under § 1505).  
VAOPGPREC 10-2001 (May 24, 2001).  

An April 1998 Final Disposition issued by the Superior Court 
of Fayette County, Georgia, relates that the veteran was 
convicted of four felonies.  He was sentenced to a term of 
twenty years consisting of ten years confinement at the 
Florida Institute of Neurological Rehabilitation and ten 
years probation following the completion of his initial 
confinement.  An April 1998 written statement from William T. 
McBroom, the District Attorney for Fayette County, Georgia, 
clarifies that the veteran had been sentenced to be treated 
at the Florida Institute of Neurological Rehabilitation and 
would be transported to the Georgia State Prison System upon 
his future discharge  

A January 2000 Quarterly Client Service Plan/Assessment 
Report from the TEACH Assisted Living Facility notes that the 
veteran had been admitted to the Florida Institute of 
Neurological Rehabilitation and TEACH.  The report clarified 
that the veteran had been "sentenced to 20 years in prison, 
10 years arrest at the Florida Institute of Neurological 
Rehabilitation, time not served at the Florida Institute must 
be served in prison, and 10 years probation."  He had been 
"court ordered to TEACH, a 24 hour structured, staff-
supervised assisted living facility for the purpose of 
rehabilitation of individuals with traumatic brain 
injuries."  

A June 2000 written statement from Philippe Brice, 
Administrator of Courtyard Manor of St. Petersburg, conveys 
that the facility was a "locked secure facility" which 
accommodated the needs of those with "Alzheimer's and 
dementia" and the physically frail.  

A July 2000 Order from the Superior Court of Fayette County, 
Georgia, reports that the veteran was to be transferred from 
the Florida Institute of Neurological Rehabilitation to Court 
Yard Manor of St. Petersburg, Florida, a secure facility.  

At A February 2001 hearing before a VA hearing officer, the 
appellant testified that the Florida Institute of 
Neurological Rehabilitation, TEACH, and Courtyard Manor of 
St. Petersburg were all private medical and/or rehabilitation 
facilities which required the veteran and his family to pay 
for his treatment and stays.  She advanced that, as the 
veteran had not been incarcerated in either a federal, state, 
or local penal institution following his felony conviction, 
the VA has erroneously reduced his disability compensation 
benefits.  

The Board has reviewed the probative evidence of record 
including the appellant's testimony and written statements on 
appeal.  The veteran was convicted of multiple felonies in 
April 1998.  However, he has not been subsequently 
incarcerated in a federal, state, or local penal institution.  
The veteran was instead ordered to be confined to several 
private treatment and rehabilitation facilities at his own 
expense.  Such private institutions do not constitute a 
federal, state, or local penal institution.  Therefore, the 
Board finds that the provisions of 38 U.S.C.A. § 5313 (West 
2002) and 38 C.F.R.§ 3.665 (West 2002) are not for 
application.  Given this fact, the Board concludes that the 
veteran's VA disability compensation benefits were 
erroneously reduced and the overpayment of VA disability 
compensation in the amount of $21,578.59 was therefore not 
properly created.  As the alleged overpayment was improperly 
created, the issue of waiver of recovery of the debt is now 
moot. 


ORDER

As the overpayment of VA disability compensation benefits in 
the amount of $21,578.59 was not properly created, the 
benefit sought on appeal is granted.  



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

